Citation Nr: 1829262	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-34 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  He had duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which, in pertinent part, denied service connection for peripheral neuropathy of the bilateral lower extremities.

Although the issue on appeal has been characterized as a petition to reopen a previously denied claim, because new and material evidence was received within one year of the May 2013 rating decision it is best characterized as an original service connection claim through the operation of 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Mitchell v. McDonald, 27 Vet. App. 431 , 436 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has peripheral neuropathy of the bilateral lower extremities, due to herbicide exposure and/or due to his service-connected diabetes mellitus. 

Early-onset peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection under 38 C.F.R. § 3.309 (e).  The date of onset of the Veteran's peripheral neuropathy symptoms has consistently been shown to have been in the 1990s, with initial diagnosis in 2005.  This would be greater than one year following possible presumed herbicide exposure in the 1960s.  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997).

In an October 2013 statement, the Veteran's private physician noted that in the late 1980s/early 1990s the Veteran began to note first numbness then tingling and burning in both feet.  The physician noted that the Veteran's "only possible toxic exposure was to Agent Orange during the Vietnam War.  He was not diagnosed with diabetes until well over a decade after the onset of the symptoms noted....Though there is minimal data regarding Agent Orange in the literature (at least in reviewing Up To Date) it has been reported to induce neuropathy.  In general, patients with neuropathy do not always develop neuropathy at the time of exposure to an environmental/causative agent, but instead such may occur sometime after, even several years later.  He describes no other 'chemical' exposures except Agent Orange prior that might contribute to neuropathy."  

The Veteran was provided with a VA examination in May 2013.  The examiner's opinion was that the Veteran's peripheral neuropathy was not related to his service connected diabetes mellitus.  However, the examiner did not provide an opinion as to the relationship, if any, between the Veteran's peripheral neuropathy of the lower extremities and his service, in particular his presumed exposure to Agent Orange in the 1960s.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Accordingly, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower extremities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail. 

Based on a detailed review of the evidence of record, to include the October 2013 statement of the Veteran's private physician, the examiner must offer an opinion as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities is at least as likely as not (a 50 percent or greater probability): (i) related to an injury or disease during the Veteran's active military service; or (ii) related to or otherwise attributable to his presumed herbicide exposure in Vietnam in the 1960s.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




